Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of July 31, 2002,
between Synthetic Blood International, Inc., a New Jersey corporation
(hereinafter sometimes referred to as “SBI” or the “Corporation”) and Robert
Nicora (“Employee”).

 

1. TERM OF EMPLOYMENT. SBI hereby employs Employee and Employee hereby accepts
employment with SBI for the period beginning on August 1, 2002 and ending on
July 31, 2003; thereafter, this Agreement and Employee’s employment hereunder
shall be automatically renewed on a one-year basis unless canceled or
renegotiated. As used herein, the phrase “Employment Term” refers to the entire
period of employment of Employee by SBI hereunder, whether for the period
provided above, or whether terminated earlier as hereinafter provided, or
extended either by operation of this paragraph or by mutual agreement of SBI and
Employee. In the event SBI wishes to cancel this agreement as of July 31, 2005,
or at the end of any annual renewal period thereafter, it shall give 60 days’
prior written notice to Employee.

 

2. DUTIES OF EMPLOYEE.

 

2.1 General Duties. Employee shall serve as a member of the Board of Directors,
President and Chief Executive Officer of SBI.

 

2.2 Specific Duties. Employee’s responsibilities shall be to act as the Chief
Executive Officer of the Corporation with overall responsibility for all of the
day to day activities of the Corporation. Subject to election by the SBI
shareholders, Employee shall serve as a member of the Board of Directors of SBI.
Employee shall have the duties and responsibilities customarily held or assigned
to a Chief Executive Officer, including without limitation overall
responsibility for corporate finance, public relations, developing and
maintaining relationship with joint venture partners and contacts important to
SBI’s business, and overseeing all marketing and product development functions.

 

2.3 Devotion of Time to SBI’s Business. Employee shall devote whatever time,
ability and attention to the business of SBI during the term of this Agreement
as is reasonably required to fulfill his responsibilities, provided however, he
shall be required to devote his full-time.

 

2.4 Uniqueness of Employee’s Services. Employee hereby agrees the services to be
performed by him under the terms of this Agreement are of special, unique,
unusual, extraordinary, and intellectual character which gives them a peculiar
value, the loss of which cannot be reasonably or adequately compensated by
monetary damages in an action at law. Employee therefore expressly agrees that
SBI, in addition to any other rights or remedies which SBI may possess, shall be
entitled to injunctive and other equitable relief to prevent a breach of this
Agreement by Employee.

 

2.5 Loyal and Conscientious Performance of Duties. Employee agrees, to the best
of his ability and experience, he will at all times loyally and conscientiously
perform all of the duties and obligations either expressly or implicitly
required of him by the terms of this Agreement.



--------------------------------------------------------------------------------

3. COMPENSATION OF EMPLOYEE.

 

3.1 Base Salary. As compensation for services hereunder, SBI shall pay Employee
a base annual salary of $180,000.00, payable monthly during the term hereof, for
the period August 1, 2002 to July 31, 2003. Employee shall receive a base salary
of no less than $189,000.00, payable monthly, for the period August 1, 2003 to
July 31, 2004; and no less than $198,450 for the period August 1, 2004 to July
31, 2005.

 

3.2 Additional Compensation.

 

(a) Bonuses

 

(1) Annual Bonus. Employee shall be eligible for a cash bonus payable at year’s
end starting December 31, 2003, in an amount of maximum of 100% annual salary
and based on per-cent achievement of employer’s annual goals and milestones.
These milestones shall be set in January of each year.

 

(b) Compensation Review. The Board of Directors may from time to time review the
compensation of Employee based upon all relevant facts and may increase (but not
decrease) said compensation in the discretion of the Board. Additional
compensation to be awarded to Employee may be in the form of cash, stock options
or other consideration deemed appropriate by the Board.

 

3.3 Vacation Pay. Employee shall be entitled to vacation time and pay of four
weeks per year for each year during the term of this agreement. Time or times
for such vacation shall be proposed by Employee and approved in advance by SBI.

 

3.4 Paid Sick Leave. Employee shall be entitled to such sick leave time and pay
in accordance with the then prevailing policies of Employer.

 

4. EMPLOYEE BENEFITS.

 

4.1 Use of Automobile. SBI shall pay all expenses of one automobile to be used
in part by Employee in the course of his employment, up to the cost of Five
Hundred Dollars ($500.00) per month during the term hereof, and shall procure
and maintain an automobile liability insurance policy on the automobile, with
coverage of Employee and SBI, in amounts determined by the Board of Directors.

 

4.2 Medical, Dental Insurance Coverage. SBI shall provide Employee with medical
and dental insurance coverage on the same basis as provided for other senior
management employees of SBI.

 

4.3 Life Insurance. SBI will acquire and pay for term life insurance coverage on
the life of Employee, with death benefits in the amount of Five Hundred Thousand
Dollars ($500,000.00) payable to beneficiary(s) designated by Employee. Coverage
shall be continued

 

- 2 -



--------------------------------------------------------------------------------

without lapse throughout the employment term. Said life insurance may be
purchased in the form of key man life insurance, a portion of the proceeds of
which would be payable, in the event of Employee’s death, to the Company, or to
a beneficiary designated by the Company; provided, however, that a minimum of
$500,000.00 in life insurance coverage shall be provided by the Company payable
to a beneficiary(s) designated by Employee.

 

4.4 401(k) Plan. SBI shall continue to implement and Employee shall be entitled
to participate, to the maximum extent allowed by law, in a retirement plan under
Internal Revenue Code Section 401(k)

 

4.5 Stock Options and Plans. Employee shall participate in the 1999 Stock Plan
and shall be eligible to participate in other SBI stock option and related plans
as determined by the Board of Directors. As of July 15, 2002, Employee is the
beneficial owner of 392,858 shares of SBI common stock, and has been granted
options on an additional 900,000 shares of common stock, all such options being
currently vested. For each year of this Agreement, Employee shall be granted
options on an additional 150,000 shares of the Company’s common stock, on terms
consistent with the 1999 Stock Plan, or amendments thereto. Employee shall be
entitled to participate in additional grants of options on terms and conditions
as are specified by the Board of Directors, consistent with the 1999 Stock Plan,
or amendments thereto, or such additional stock option plans or grants as the
Corporation may adopt from time to time. All rights, duties and obligations
pertaining to options in SBI stock are governed by the 1999 Stock Plan and any
amendments thereto; provided, however, Employee shall be entitled to immediately
exercise all vested options previously or subsequently granted, upon his
termination without cause, resignation for good reason, retirement, death or
disability.

 

5. BUSINESS EXPENSES.

 

5.1 Entertainment Expenses. The services required by SBI require Employee to
incur travel, entertainment, and other expenses on behalf of SBI. SBI will
promptly reimburse Employee for all reasonable business expenses incurred by
Employee in promoting the business of SBI, including expenditures for
entertainment, gifts, and travel, provided that:

 

(a) Each such expenditure is of a nature qualifying it as an allowable deduction
from gross income in the determination of taxable income on the federal and
state income tax returns of SBI; and

 

(b) Employee furnishes to SBI adequate records and other documentary evidence
required by federal and state statutes and regulations issued by the appropriate
taxing authorities where the substantiation of each such expenditure as an
income tax deduction is required; and

 

(c) No gift may exceed Five Hundred Dollars ($500.00) without the written
approval of the Board of Directors of SBI.

 

5.2 Other Business Expenses. SBI will promptly reimburse Employee for all other
business expenses reasonably incurred by Employee in connection with the
business of SBI.

 

- 3 -



--------------------------------------------------------------------------------

6. TERMINATION OF EMPLOYMENT.

 

6.1 Resignation, Retirement, Death or Disability. Employee’s employment
hereunder shall be terminated at any time by Employee’s resignation (other than
by Resignation for Good Reason) or by Employee’s retirement at or after
attainment of age 70 (“Retirement”), death or his inability to perform his
duties under this Agreement, with or without reasonable accommodation, because
of a physical or mental illness (“Disability”).

 

6.2 Termination for Cause. Employee’s employment hereunder may be terminated for
Cause. “Cause” shall mean personal dishonesty, incompetence, willful misconduct,
conflict of interest or breach of fiduciary duty involving intent for or
obtainment of material personal or family profit, material (as opposed to
technical) willful violation of any law, rule or regulation (other than traffic
offenses or the like), or a material breach of any provision of this Agreement.

 

6.3 Expiration. Employee’s employment hereunder shall be terminated upon
expiration of the Employment Term as provided in Section 1.

 

6.4 Resignation for Good Reason. Employee may regard Employee’s employment as
being constructively terminated and may, therefore, resign within ninety (90)
days of Employee’s discovery of any one of the following events which will
constitute “Good Reason” for such resignation:

 

(a) Without Employee’s express written consent, the assignment to Employee of
any duties materially inconsistent with Employee’s current position, duties,
responsibilities and status with SBI, or any subsequent removal of Employee from
or any failure to re-elect Employee to any such position;

 

(b) Without Employee’s express written consent, the termination and/or material
reduction in Employee’s facilities (including office space and general location)
and staff reporting and available to Employee;

 

(c) A material reduction or diminution by the Corporation of Employee’s
compensation. For purposes of this provision, a “material” reduction or
diminution shall be deemed to occur if Employee’s overall compensation package
is reduced by 5% or more from its then-current level.

 

(d) A failure by Corporation to maintain any of the employee benefits to which
Employee was entitled at a level substantially equal to or greater than the
value of those employee benefits in effect prior to such reduction in benefits,
through the continuation of the same or substantially similar plans, programs
and policies; or the taking of any action by SBI or its affiliates which would
materially affect Employee’s participation in or reduce Employee’s benefits
under any such plans, programs or policies, or deprive Employee of any material
fringe benefits enjoyed by Employee;

 

(e) SBI or any affiliate requiring Employee to relocate or to be based anywhere
other than where Employee was based for the one year period prior to such
relocation; except for required travel on SBI’s or affiliate’s business to an
extent substantially consistent with Employee’s business travel obligations;

 

- 4 -



--------------------------------------------------------------------------------

(f) Any purported termination of Employee’s employment by SBI or the Board which
is not effected pursuant to the requirements of this Section 6 with respect to
Death, Retirement, Disability or Termination for Cause; and

 

(g) Receipt of notice by Employee that the Agreement will not be renewed
pursuant to Section 1.

 

(h) The occurrence of any of the following:

 

(1) A merger or consolidation where SBI is not the consolidated or surviving
entity;

 

(2) A sale or transfer of all or substantially all of the assets of SBI;

 

(3) Voluntary or involuntary dissolution of SBI; or

 

(4) A change in control of SBI. For purposes of this provision, a change in
control shall be defined to include:

 

(i) The acquisition by any person, entity or group of affiliated persons or
entities of fifty percent (50%) or more of the issued and outstanding stock of
the Company; or

 

(ii) Any transaction or occurrence which results in a majority of the
then-current Directors no longer, after such transaction or occurrence,
constituting a majority of the entire Board of Directors.

 

6.5 Damages for Breach of Agreement. In the event of the breach of this
Agreement by either SBI or Employee resulting in damages to the other party may
recover from the party breaching the Agreement any and all damages that may be
sustained.

 

7. PAYMENTS TO EMPLOYEE UPON TERMINATION.

 

7.1 Death, Disability or Retirement. In the event of Employee’s Retirement,
Death or Disability, all benefits generally available to SBI’s Employees as of
the date of such an event shall be payable to Employee or Employee’s estate
without reduction, in accordance with the terms of any plan, contract,
understanding or arrangement forming the basis for such payment. Employee shall
be entitled to such other payments as might arise from any other plan, contract,
understanding or arrangement between Employee and SBI at the time of any such
event.

 

7.2 Termination for Cause or Resignation without Good Reason. In the event
Employee is terminated by SBI for Cause or Employee resigns for other than a
Good Reason, neither SBI nor an affiliate shall have any further obligation to
Employee under this Agreement

 

- 5 -



--------------------------------------------------------------------------------

or otherwise, except to the extent provided in any other plan, contract,
understanding or arrangement, or Section 8, or as may be required by law. Any
bonuses earned under Section 3(a) hereof shall immediately be paid in full.

 

7.3 Termination Without Cause or Resignation For Good Reason. Subject to other
provisions in this Section 7 to the contrary, upon the occurrence of a
termination without Cause, which shall include but not be limited to, a
Resignation for Good Reason as defined in Section 6.4, SBI shall:

 

(a) Pay to Employee, or in the event of Employee’s subsequent death, to
Employee’s surviving spouse, or if none, to Employee’s estate, as severance pay
or liquidated damages, or both, during each calendar month for a period
extending over the number of months during which this Agreement would have
remained in effect, without renewal, but for such termination, or for two years,
whichever period is longer, a sum equal to the monthly rate of Base Salary,
payable under this Agreement pursuant to Section 3 immediately prior to such
termination.

 

(b) To the extent permissible under applicable law, including Code
antidiscrimination standards which must be met to retain favorable tax status of
any employee benefit plan, contract or arrangement, continue to provide to
Employee during the unexpired term of this Agreement, without renewal, those
benefits to which the Employee is entitled to immediately prior to the
termination. In the event it is not permissible or feasible for Corporation to
provide Employee with the employee benefits which Employee was receiving
immediately prior to the termination without cause, the Corporation shall in
that case pay to Employee the economic value of replacement cost for
substantially identical benefits for the unexpired term of this Agreement,
without renewal, or a period of one year, whichever is longer.

 

(c) Notwithstanding any provision in the 1999 Stock Plan or amendments thereto,
or in any other plan which may be adopted by the Corporation with respect to
stock options, all options granted to or owned by Employee shall immediately
become exercisable.

 

(d) Any bonuses earned under Section 3(a) hereof shall immediately be paid in
full.

 

8. COVENANT NOT TO COMPETE.

 

8.1 Scope of Covenant. Employee agrees that he shall not, either directly or
indirectly, carry on, participate, or engage in, either as employee, employer,
principal, agent, consultant, owner, part-owner, co-venturer, officer, director,
shareholder, partner, manager, operator, financier, employee, salesman, or in
any other individual or representative or participating capacity, any business
which develops or markets synthetic blood substitutes or liquid ventilation or
glucose biosensor products for a period of two (2) years from the date of
separation from SBI in the area of the Continental United States.

 

8.2 Interpretation. Should any portion or provision of this covenant not to
compete be found by a court of competent jurisdiction to be overly broad, it is
the express intent of the parties hereto that such provisions shall nevertheless
be enforced to the maximum extent

 

- 6 -



--------------------------------------------------------------------------------

permitted by law and shall govern and apply to as much geographical area and/or
time duration, not to exceed that which is set forth above, as possible. This
agreement shall not be interpreted for or against either party on the ground
that such party drafted the agreement, or any provision thereof.

 

8.3 Consideration. Employee hereby acknowledges that the consideration set forth
herein shall fully support this Covenant.

 

8.4 Remedies. The remedy at law for breach of this covenant being inadequate,
SBI shall be entitled, in addition to such other remedies as it may have, to
temporary or injunctive relief for any breach or threatened breach hereof
without proof of actual damages that have been or may have been caused to it by
such breach.

 

8.5 Breach. This Covenant shall be deemed to be part of this Agreement, and a
breach of this Covenant shall be deemed to be a breach of this Agreement and all
of its attendant obligations, undertakings, and promises.

 

9. CONFIDENTIALITY PROVISION.

 

9.1 Proprietary Information Defined. The following terms shall have the meanings
respectively set forth for them below:

 

(a) “Proprietary Information” shall mean any and all inventions, research,
designs, products, processes, formulae, know-how, customer lists, customer
requirements information, trade secrets and/or other non-public information or
data comprising or related to the business of Corporation as the same is carried
on from time to time;

 

(b) “Proprietary Rights” shall mean all trademarks, patents, copyrights, rights
of creators and/or similar rights and privileges, whether domestic or foreign,
statutory or at common law, filed or not filed, perfected or unperfected, or
otherwise, relating to any Proprietary Information;

 

(c) “Proprietary Proceeds” shall mean all proceeds and products of any
Proprietary Information and/or Proprietary Rights; and

 

(d) “Proprietary Assets” shall mean Proprietary Information and/or Proprietary
Rights and/or Proprietary Proceeds, considered collectively or separately.

 

(e) “Proprietary Information” and “Proprietary Assets” shall not include any
information or other item that is known to the public or known in the industry
in which SBI is engaged, or which subsequently becomes publicly known by lawful
means.

 

9.2 Acknowledgement of SBI’s Proprietary Information. Employee agrees and
acknowledges that any and all Proprietary Information (together with all
Proprietary Rights and/or Proprietary Proceeds relating thereto) wholly or
partially created, developed or further developed, perfected and/or completed by
Employee, acting alone or jointly with others at any time during Employee’s
employment with SBI, shall immediately upon creation, completion and/or
development become or have become, and shall at all times thereafter remain, the
sole and exclusive property of SBI.

 

- 7 -



--------------------------------------------------------------------------------

9.3 SBI’s Property. Employee specifically agrees and acknowledges that (a) any
and all Proprietary Assets, however, whenever and from whomever acquired by SBI,
are and shall at all times remain the sole and exclusive property of SBI, (b)
Employee shall not use, possess, disclose, transfer and/or otherwise deal with
any such Proprietary Assets at any time during his employment with SBI other
than specifically within the scope of his employment and in furtherance of the
business and affairs of SBI, and (c) Employee shall not use, possess, disclose,
transfer and/or otherwise deal with any Proprietary Assets at any time after the
termination of his employment with SBI under any circumstances whatsoever.

 

9.4 Employee’s Duties. Employee agrees that he shall, both throughout the term
of his employment with SBI and at any and all times following the termination
thereof, execute and deliver all such further instruments and documents, and do
and perform all such further acts and things, as may be necessary or helpful
and/or as may be reasonably requested by SBI in furtherance of the purposes and
intent of this Agreement. By way of illustration and not by way of limitation of
the foregoing, Employee specifically agrees that he shall:

 

(a) Immediately communicate and thoroughly describe to SBI in writing any and
all such Proprietary Information as is described in Section 9.1 above;

 

(b) Promptly execute and deliver all such instruments or agreements of
assignment and/or transfer as SBI may from time to time request to carry out the
purposes and intent of Section 9.1 above;

 

(c) Assist SBI, at such times and in such manner as SBI may request, in
connection with SBI’s efforts to secure, apply for, renew or otherwise perfect
Proprietary Rights with respect to any and all Proprietary Information; and

 

(d) Upon termination of his employment with SBI, immediately deliver to SBI any
and all written recorded or other physical evidence of any and all Proprietary
Assets in his possession or under his control;

 

PROVIDED, that in consideration of the foregoing, SBI agrees that all reasonable
costs and expenses incurred by Employee, including reasonable compensation for
his time (except if Employee is otherwise being compensated as a consultant) in
complying with the provisions of this Section 9 shall be for SBI’s account.

 

(e) This provision shall not apply to any invention which qualifies under the
provisions of California Labor Code section 2870, a copy of which is attached
hereto as Exhibit A and made a part hereof by this reference.

 

9.5 Disclosure of Information. Employee will not, during the employment term or
after, disclose or use any Proprietary Information or permit disclosure to any
person, firm, corporation, association or other entity if such disclosure would
be detrimental to SBI.

 

- 8 -



--------------------------------------------------------------------------------

9.6 Employee Representation. Employee represents and covenants that he is not
presently and will not hereafter became a party to any contract or agreement
which contravenes any of the terms, provisions, purposes or intent of this
Agreement.

 

9.7 Survival. It is specifically understood and agreed by both such parties that
this Agreement shall survive Employee’s employment with SBI and/or the making
and/or termination of any contract or agreement with respect thereto.

 

9.8 Remedies. The parties hereto mutually acknowledge that the representations,
warranties, covenants and other agreements of Employee contained in this
Agreement are of special and unique importance to SBI and are not readily
susceptible to dollar valuation. As such, in the event of the actual or
potential breach of any of such representations, warranties, covenants or other
agreements, the parties hereto specifically agree that SBI, in addition to any
and all other rights and remedies available to it, shall be entitled to
injunctive and/or other equitable relief in furtherance of the enforcement
thereof.

 

10. GENERAL PROVISIONS.

 

10.1 Notices. Any notices to be given hereunder by each party to the other may
be effected by personal delivery in writing or by mail registered or certified,
postage prepaid with return receipt requested. Notices delivered personally
shall be deemed communicated as of actual receipt; mailed notices shall be
deemed communicated as of two (2) days after mailing.

 

10.2 Violation of Other Agreements. SBI hereby warrants to Employee that the
execution of this Agreement will not violate any outstanding agreements or
covenants to which SBI is a party. Further, SBI hereby warrants that the
execution of this Agreement and the performance of its terms hereunder do not
violate any provisions of the By-Laws of SBI.

 

10.3 Applicable Law. This Agreement shall be construed under the laws of the
State of California and may not be altered or modified except by an agreement in
writing, signed by both parties.

 

10.4 Arbitration. Any dispute, controversy or claim arising out of or in respect
to this Agreement (or its validity, interpretation or enforcement), the
employment relationship, the termination of the employment relationship or the
subject matter hereof shall at the request of either party be submitted to and
settled by arbitration conducted before a single arbitrator in Orange County,
California in accordance with the Employment Dispute Arbitration Rules of the
American Arbitration Association. The issue of arbitrability shall be governed
by the Federal Arbitration Act (9 U.S.C. §§ 1-16). The arbitrator in such action
shall not be authorized to change or modify any provision of this Agreement.
Judgement upon the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof. Arbitration shall be the exclusive remedy of
Employee and SBI and the award of the arbitrator shall be final and binding upon
the parties.

 

10.5 Entire Agreement. This Agreement supersedes any and all other or previous
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Employee by SBI and contains all of the covenants and
agreements between the parties with respect to such employment in any manner
whatsoever. This Agreement shall not

 

- 9 -



--------------------------------------------------------------------------------

supercede, affect or amend the 1995 Stock Plan (or amendments thereto), or any
other stock option or similar plans adopted by SBI, or any other employee
benefit plan in effect during the Employment Term; provided, however, that,
should any provision of this Agreement contradict or be inconsistent with any
provision of any stock option Plan, or any amendment thereto, or with the terms
of any other employee benefit plan, the terms of this Agreement shall govern.

 

10.6 Partial Invalidity. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

10.7 Merger or Consolidation. SBI hereby agrees that it shall not merge or
consolidate into or with or sell substantially all its assets to any firm,
entity, company or person until such other firm, entity, company or person
expressly agrees, in writing, to assume and discharge the duties and obligations
of SBI under this Agreement. This Agreement shall be binding upon the parties
hereto, their successors, beneficiaries, heirs and personal representatives.

 

10.8 Amendments and Waivers. This Agreement shall not be varied, altered,
waived, modified, changed or in any way amended in any of its parts except by an
instrument in writing, executed by the parties hereto, or by their legal
representatives. A waiver by either party of any of the terms of this Agreement
in any instance shall not be deemed or construed to be a waiver of such term or
condition for the future or of any subsequent breach thereof.

 

10.9 Directors and Officers Liability Insurance. The Corporation shall purchase
and maintain in effect Directors and Officers Liability insurance, naming
Employee as an insured, in an amount not less than $5,000,000, for the
Employment Term. Said Directors and Officers Liability insurance shall provide
for coverage for Employee, in the event Employee is terminated, dies, resigns or
retires, for any post-termination claims made against Employee that arose during
the period Employee served as a director, employee and/or officer of SBI.

 

Executed at Costa Mesa, California.

 

   

EMPLOYER:

   

SYNTHETIC BLOOD INTERNATIONAL, INC.

Dated:                     

 

By:

 

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

Chairman of the Board of Directors

   

EMPLOYEE:

Dated:                     

 

--------------------------------------------------------------------------------

   

Robert Nicora

 

- 10 -